Motion GRANTED in part and Order filed October 27, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00722-CV
                                  ____________

                      IN RE DEBRA MCLEOD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 20-08-26306

                                    ORDER

      On October 22, 2020, relator Debra McLeod, filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Carol
Chaney, Judge of the County Court at Law, in Waller County, Texas, to vacate her
order dated October 5, 2020, which denied relator’s plea in abatement.
       Relator has also filed a motion for temporary relief, asking our court to: (1)
stay all proceeding in the trial court and (2) order Jay Sears, the real party-in-
interest, to not pursue his Plea in Abatement in the Harris County suit, 1 pending a
decision on the petition for writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

       It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion in part and issue the following order:

       We ORDER all proceedings in trial court cause number 20-08-26306, In the
matter of the marriage of Jay Keith Sears and Debra Louise McLeod, STAYED
until a final decision by this court on relator’s petition for writ of mandamus, or
until further order of this court. All further relief requested in the motion is
DENIED.

       In addition, the court requests Jay Sears to file a response to the petition for
writ of mandamus on or before November 10, 2020. See Tex. R. App. P. 52.4.

                                                     PER CURIAM


Panel consists of Justices Christopher, Jewell, and Zimmerer.




1
 Relator filed an original petition for divorce on August 18, 2020, in Harris County. Jay Sears
has filed a plea in abatement in the Harris County suit.

                                                2